﻿Let me first offer my sincere congratulations to Mr. Dante Caputo on his assumption of the presidency of the forty-third session of the General Assembly. His election to that high office is apt recognition of his eminent qualities as well as a reflection of the esteem in which Argentina is held among the community of nations. His impressive record in international diplomacy gives us confidence that he will guide this session with authority and efficiency.
I should also like to express our deep appreciation to his predecessor, Mr. Peter Florin, for the exemplary manner in which he presided over our deliberations during a very busy year.
Before proceeding I should like to convey Indonesia's sincere sympathy and solidarity to the Governments and peoples of Bangladesh, Jamaica and Sudan in the wake of the massive human suffering and destruction recently visited upon them by natural disasters. It is our earnest hope that the international community will extend adequate and timely assistance to the process of rehabilitation and reconstruction in those countries.
A new climate of conciliation and mutual accommodation appears to be asserting itself throughout the world. Despite continuing uncertainties and ambivalence, some seminal trends in international developments are emerging as well as signs of a general relaxation of tensions, especially between the two super-Powers. In a number of regional conflicts, confrontation is giving way to dialogue and to efforts at finding negotiated solutions. Concurrently, basic movements are taking place on the economic landscape, propelling the world economy towards ever greater interdependence and integration.
We have all welcomed the Geneva Accords on Afghanistan as a significant contribution to both regional stability and international security. We likewise rejoiced at the cease-fire and the start of negotiations between Iran and Iraq in the conviction that the blessings of peace will not only accrue to the benefit of the peoples of Iran and Iraq themselves but also to the interest of stability and progress in the entire Gulf region and beyond.
Similarly, we are encouraged to note the enhanced prospects for a solution of the Western Sahara issue on the basis of the peace plan jointly submitted by the Secretary-General and the Chairman of the Organization of African Unity. On the question of Cyprus, a renewed dialogue is taking place between the President of Cyprus and the leader of the Turkish Cypriot community which hopefully will yield an early settlement of all aspects of the problem.
In southern Africa, progress is being made in negotiations which could prepare the way for the long overdue implementation of Security Council resolution 435 (1978) and for the total independence of Namibia. And in South-East Asia, the Jakarta Informal Meeting on Kampuchea, held last July, has generated a new momentum in the process towards a just and comprehensive solution of the problem,
In laying the groundwork and in sustaining efforts towards finding solutions to those and other protracted conflict situations, much of the credit should go to the United Nations and to our Secretary-General. Indeed r at no time in recent history has the irreplaceable value and potential of the United Nations been so vividly manifested. Consequently, there has been an upsurge of support among Member States for this unique multilateral forum, including a renewed commitment to its strengthening and revitalization. This year’s award of the Nobel Peace Prize to the United Nations peace-keeping forces is indeed a timely confirmation and magnificent vindication of the role our world Organization has played and continues to play in maintaining and building the peace in a tense and troubled world. 
While these developments augur well for our efforts to bring about greater peace and justice and equitable prosperity for all nations, we cannot deny that the international situation is still fraught with unresolved tensions and economic disorder and with a pervasive sense of insecurity and common vulnerability to the threat of nuclear holocaust. The politics of power, of political domination and economic coercion, of blatant intervention and aggression still feature all too prominently in present-day international relations. Vestiges of colonialism and institutionalized racism continue to obstruct the universal impulses for freedom, equality and the social and cultural advancement of peoples. Deeply rooted imbalances and unacceptable inequities still permeate international economic relations. And if, indeed, a hopeful brightening can be discerned in the global East-West relationship, the problems and predicaments in the North-South polarization are, on the contrary, being even further aggravated.
It is clear that in facing the new opportunities as well as the challenges inherent in the evolving international situation we can no longer rely on such out-dated approaches as unilateralism or selective bilateralism, or on such notions as spheres of influence or power-bloc politics. The complexities of dealing with the new developments and trends now asserting themselves as global phenomena call for a conscious commitment to multilateralism, based on the imperatives of interdependence, common interest and shared responsibility among all nations of the world.
Yet the major nuclear Powers still appear reluctant to accept that basic proposition, even on issues of such transcendental importance as disarmament and international security. While wholeheartedly welcoming the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - and the ongoing negotiations on strategic arms between the two major Powers, we cannot fail to observe that there has been no substantial easing of the arms race, especially in its qualitative or technological aspects. Furthermore, virtually all major issues on the disarmament agenda, be it the comprehensive test ban treaty, non-proliferation, the prevention of nuclear war or the militarization of outer space, continue to be subjected to such untenable arguments and considerations as strategic deterrence or the professed primacy of bilateral undertakings between the two major nuclear Powers. That is the undeniable reality faced by the Geneva Conference on Disarmament, which has yet to produce a single, substantive disarmament agreement since its reconstitution. That too was a major cause for the deeply disappointing outcome of the recently concluded General Assembly special session devoted to disarmament, which could not agree on even a Chairman's summing-up, let alone a final document of substance.
Preventing the non-nuclear States from contributing actively to the process of disarmament negotiations is entirely unacceptable to us. The non-aligned and neutral States, including Indonesia, are therefore determined to assert their legitimate role in this respect and to redouble their efforts to achieve security for all, through multilateral negotiations leading toward total nuclear disarmament, the abolition of all other weapons of mass destruction and balanced reductions in conventional armaments. In that context we should in particular like to see the Conference on Disarmament complete as soon as possible the negotiations on a chemical weapons convention. Any other proposed course of action would serve only to divert us from this paramount objective. The conclusion of a comprehensive test-ban treaty should also continue to be accorded high priority, as such an agreement would singularly contribute to arresting the development of new weapons systems and the refining of those already deployed, together with the delegations of Mexico, Peru, Sri Lanka and Yugoslavia, my delegation has formally submitted a proposal to the depository Governments of the Partial Test-Ban Treaty with a view to convening a conference at the earliest possible date to consider an amendment to the Treaty that would convert it into a comprehensive test-ban treaty. We believe that, in the light of the continuing deadlock in the Conference on Disarmament on the efforts to achieve such a treaty, the proposed amendment would provide a positive impulse towards that goal.
Our collective capacity to rise to the challenges of a new era will be seriously impaired so long as millions of persons continue to languish under colonial domination and so long as the utter immorality of apartheid and racism continues to be condoned.
With regard to Namibia, Indonesia has followed with keen interest the ongoing negotiations between Angola, Cuba, South Africa and the United States to establish a basis for just and durable peace in the south-western region of Africa and to ensure Namibia's independence. While we sincerely hope that these discussions will achieve concrete results, we cannot forget that South Africa was also a party to the negotiations leading to the adoption of the United Nations plan for Namibian independence and had committed itself to abiding by the provisions of that plan. But, ever since, Pretoria has used every means to undermine and forestall all efforts to effect its implementation. We must remain vigilant, therefore, and prevent the process now under way from being turned into yet another ploy by which the racist regime will again seek to gain time further to entrench its illegal occupation of the territory.
It should be out common resolve that in this year of the tenth anniversary of the adoption of Security Council resolution 435 (1978) we shall finally secure the faithful implementation of the plan for Namibian independence. To that end, Indonesia supports the call for the early convening of the Security Council in order to adopt a resolution enabling the Secretary-General immediately to proceed with practical steps necessary for the emplacement of the United Nations Transition Assistance Group in Namibia. In the meantime, we should continue our strong support for the Namibian people's struggle, under the leadership of the South West Africa People's Organization (SWAPO), to achieve the establishment of a truly independent and united Namibia.
In South Africa itself, there has been no let-up in the brutal terror and repression by the Pretoria regime against all forms of opposition to apartheid. Consequently, the polarization and confrontation between the racist minority and the oppressed majority have taken on ever-more-violent dimensions. My Government remains convinced that the imposition of comprehensive, mandatory sanctions under Chapter VII of the Charter will be the only effective means to bring a peaceful end to apartheid, so that in its place a non-racial and democratic society can be built. The international community should also intensify action to compel Pretoria to desist from its incessant acts of aggression and destabilisation against its neighbours. Concrete, material support to the African front-line States should also be stepped up in order to enable them to free themselves from this perpetual state of political blackmail and economic strangulation. The establishment of the Action for Resisting Invasion, Colonialism and Apartheid (AFRICA) Fund by the Non-Aligned Movement at the Harare summit conference in 1986 can be seen to be a concrete response to this challenge. Indonesia was pleased to be able to pledge a cash contribution of $2,250,000 to the Fund, to be disbursed over three years. 
The struggle of the Palestinian people for justice and national independence has always been at the root of the Arab-Israeli conflict. Today the question is no longer whether the Palestinians will be victorious in their sacred cause but, rather, how long it will take and at what sacrifice. The intifada, the sustained popular uprising in the occupied territories, has fundamentally altered the strategic equation by effecting a qualitative transformation in the nature and level of the struggle against Israeli oppressor. It has at the same time shattered the status quo of the past 20 years and with it the false air of smug complacency of the Tel Aviv regime. Indeed, the daily atrocities and acts of wanton violence unleashed against unarmed Palestinian protestors in the West Bank, in Gaza and in the Holy City of Al-Quds fully expose the bankruptcy of Israel's attempts to impose an annexationist fait accompli in the occupied territories. Those developments have also galvanized the people of the Palestinian nation, under the leadership of the Palestine Liberation Organization (PŁO), their sole and legitimate representative, to prepare for a new phase in their political struggle.
Indonesia fully supports the call of the States members of the Movement of Non-Aligned Countries upon the Security Council to place Palestinian territories under temporary United Nations supervision in order to put an end to the acts of intimidation and oppression against the Palestinian people. At the same time, political and diplomatic pressures should be brought to bear on Israel to persuade it to cease its opposition to the convening of the International Peace Conference on the Middle East envisaged in General Assembly resolution 38/58 C, for it offers the only viable framework for a comprehensive settlement based on the total withdrawal by Israel from all occupied Arab territories, including Jerusalem, and the early realization of the Palestinians' inalienable right to self-determination and to a sovereign and independent State in Palestine.
As events of the past year show, Israel's obsessive determination to impose by force of arms its own aggressive and expansionist designs on the region is also reflected in its blatant occupation of sovereign Lebanese territory. The arduous taste undertaken by the people of Lebanon to restore their unity and to bring about normalcy are continuously being undermined by such illegal Israeli actions. Indonesia therefore fully supports Lebanon's demand for the immediate, unconditional and complete withdrawal of all Israeli occupation forces.
For the past nine years Indonesia, together with other members of the Association of South-East Asian Nations (ASEAN), has been engaged in efforts to put an end to protracted strife and bloodshed in Kampuchea and to the immense suffering of the Kampuchean people. As ASEAN's interlocutor, Indonesia has explored practical modalities that could bring about genuine dialogue and negotiations among the parties to the conflict and that, in turn, could lead to a comprehensive, just and durable solution. In the Ho Chi Minh City Understanding reached between the Foreign Ministers of Indonesia and Viet Nam in July of last year and at the Jakarta Informal Meeting that was structured on the basis of that Understanding and convened in July this year we believe we have found a viable framework within which to realize that long-sought goal.
Through the Jakarta Informal Meeting a start has been made to replace armed conflict and confrontation with political dialogue and negotiations. It also represents the first time that all parties directly involved and the other concerned countries of the region were able to sit down together and to have a direct talk with one another to identify possible areas of common ground as well as the real obstacles to a solution.
After frank and constructive discussions the participants in the Jakarta Informal Meeting agreed on the need to solve the Kampuchean problem through political means and thus not through a military fait accompli. A common understanding was also reached on the ultimate form of such a solution, namely through the establishment of an independent, sovereign, peaceful, neutral and non-aligned Kampuchea under the leadership of Prince Norodom Sihanouk and on the basis of self-determination and national reconciliation. The participants shared the view that the two key and interlinked issues of the Kampuchea problem are, first, the withdrawal of all Vietnamese forces from Kampuchea, to be carried out within the context of an over-all political solution, and, secondly, the prevention of a recurrence of the genocidal policies and practices of the past regime. They also concurred on the need to ensure the cessation of all foreign interference and external arms supplies to the opposing Kampuchean forces, to set definite timetables and to provide for an effective international presence to supervise those processes.
The Meeting further agreed to continue discussions through a Marking Group in order to examine specific aspects of a political solution. The Working Group is to complete its work by December 1988 and make recommendations on the convening of another Meeting. In that connection Indonesia is set to act as host for a meeting of the Working Group in the second half of this month.
We realize that the Jakarta Informal Meeting cannot and should not be the only valid approach to negotiations and the settlement of the problem. We are aware of, and are in full sympathy with, the initiatives and parallel efforts that are being undertaken by others. In that regard we do appreciate the unremitting efforts of the Secretary-General to find a political solution to the problem and to try to devise a feasible scenario towards that end. In the same vein Indonesia welcomes the initiative of the members of the Movement of Non-Aligned Countries to complement and reinforce our regional efforts on Kampuchea, and, of course, Indonesia and ASEAN remain fully supportive of Prince Sihanouk who, because of his pre-eminent stature and prestige, continues to play an indispensable role through his unrelenting guest to bring the sufferings of his tormented people to an early end.
We all recognize the complexities of the Kampuchean problem in its many dimensions and aspects and in its regional as well as its international ramifications. In view of that, and considering that wide divergences of view still exist, especially on the modalities of a solution, we believe it to be pertinent and prudent to engage in a preliminary phase of informal discussions before proceeding to formal negotiations in the context of an international conference. That is and has always been the modest goal of the Jakarta Informal Meeting. Indonesia and ASEAN have from the outset worked on the assumption that a comprehensive solution to the Kampuchea question, especially in its extra-regional aspects, can be achieved only through an international conference with the participation of the parties directly concerned and the countries of the region, as well as the major Powers and other interested States. However, it is clear that adequate substantive preparations should precede the convening of such a conference if success is to be obtained. We therefore hope and trust that the international community will continue to lend its support to the regional peace process initiated by the Jakarta Informal Meeting.
We are encouraged by the interim agreements that have been reached on the future political status of New Caledonia. The modalities that will be set in motion bolster our hope that the decolonization of the Territory will be carried out in accordance with the aspirations of the indigenous population for self-determination and independence, while taking into account the rights and interests of all of its inhabitants.
The situation in the Korean peninsula remains a source of recurrent tensions in East Asia. It is regrettable, therefore, that the recent dialogue between the North and the South did not make much headway. At the same time we realize that after decades of mutual mistrust and suspicion the initiation of efforts towards national reconciliation is indeed a formidable task. It is our sincere hope that the resumption of their talks later this month will lead to tangible results, in conformity with their shared aspiration for peaceful reunification. In Central America, the signing of the Esquipulas agreement last year reflected the determination of its leaders to resolve peacefully and comprehensively the tension and strife that beset the region. It was our expectation that regional harmony and common economic progress could henceforth be fostered in accordance with the principles of sovereignty, common security, non-interference, democracy and development. We note to our dismay, however, that now, one year later, the momentum of the peace process has stalled. Indeed, the progress achieved so far may be in jeopardy unless there is renewed commitment by all the parties directly involved to the full and faithful compliance with the agreement.
On the question of the Malvinas, my delegation commends the flexible approach adopted by Argentina and hopes that a climate of trust will be created for the resumption of formal negotiations leading to a peaceful and definitive settlement of the sovereignty dispute.
As in the political sphere, the world economy is also going through changes that are fundamentally transforming the shape and substance of international economic relations. Over the past few decades, scientific and technological innovations have progressed at a phenomenal pace and in the process are drastically altering the patterns of production and consumption, of trade and financial exchanges and of comparative advantage. Obviously, these basic shifts in economic patterns will have significant implications for the policy premises and assumptions underpinning present development strategies.
Concurrently, other developments of far-reaching implications are emerging and gaining prominence throughout the international economic landscape. The 12 member countries of the European Communities are pursuing the integration of their national economies into a powerful, single market by 1992. The United States and Canada have recently signed an agreement that would eliminate all tariff barriers between them. The centrally planned economies have embarked on paths of economic restructuring that will integrate them further into the mainstream of the world economy. And, as widely predicted, the centre of gravity of world economic activity and development may soon sill ft from the Atlantic to the Pacific bas in. There can be no doubt that these changes will further propel the integration of the world economy, as well as the ever closer inter-linkage of the issues of money, finance, trade and development.
What is most regrettable, however, is that these dramatic changes are unfolding while, at the same time, the position and interests of many developing countries are being increasingly marginalized.
For the greater part of the 1980s, aptly described as the "lost decade for development", developing countries have been caught in a web of cumulative constraints and setbacks. Consequently, their economies remain mired in sluggish growth, their development punctuated by stagnation, reversals and even regression. External indebtedness, often exacerbated by adverse exchange rate fluctuations in the major currencies, has now reached critical levels. Financial flows for development, both official and private, have contracted drastically. Their exports to the developed countries are encountering a plethora of protectionist barriers. Commodity earnings, the economic lifeblood of a majority of developing countries, continue to be in a prolonged slump. Meanwhile, the austere adjustment measures undertaken by most developing countries at the behest of international financial institutions have not only cut deeply into their productive capacities for growth but have also undermined their programmes and projects designed to alleviate the plight of the poorest and most vulnerable sectors of their societies. It is obvious that if no concerted action is taken to reverse their predicament, many developing countries will inevitably remain locked in underdevelopment and risk being side-lined permanently on the periphery of the world economy, thus adding the real and potent threat of social upheaval to national and international peace and stability.
In the light of these stark realities in the North-South polarization, there is a clear and urgent need for the United Nations to put the issues of development and international economic relations back on the priority list of the global agenda. It is also clear that in this era of growing interdependence and integration of the world economy the path forward can only be through dialogue and negotiation, based on the premise of mutuality of interests between the North and the South.
Indeed, a beginning in this direction has already been made. The seventh session of the United Nations Conference on Trade and Development (UNCTAD VII), constructively addressed the interrelated issues of resources for development, commodities, international trade and the problems of the least developed countries. The Uruguay Round, if conducted in strict adherence to the Punta del Este understandings and commitments, offers new hope for a more rational and effective multilateral trading system. And the United Nations Programme of Action for African Economic Recovery and Development adopted in 1986, has joined the international community in a unique partnership of shared responsibility to arrest the continent’s threatened slide into further economic deterioration.
We should vigorously pursue and build upon these efforts. A comprehensive, durable and development-oriented solution to the debt crisis, anchored in the shared responsibility of both debtors and creditors, has become imperative. The general principles that should guide us towards such a solution have already been defined in General Assembly resolutions 41/202 and 42/198 and in the Final Act of UNCTAD VII. Urgent action to remedy the commodity situation is required, and we look forward to the Common Fund becoming operational soon. The painful paradox of net transfers of resources from the developing countries to the developed should be reversed and rational perspectives to international development financing should be restored. Central to this objective is the need to convene an international conference on money and finance for development. The recommendations of the recently held Mid-Term Review on the African Recovery and Development Programme should help to intensify international co-operation and mobilize the required financial resources for the Programme's implementation. Additionally, the proposed special session of the General Assembly on .the reactivation of economic growth and development in the developing countries, to be held not later than 1990, will afford us a timely opportunity to adopt a global consensus on concrete action in these interrelated issues. It should also be an occasion to forge greater unity and coherence in our collective responses to the historical opportunities facing us today and in the years ahead.
Recently, environmental issues have attracted the heightened attention of the international community. This has resulted from the introduction of two major reports to last year's General Assembly and the intensified concern for such issues as toxic waste, acid rain, climatic change and the "greenhouse effect", depletion of the ozone layer, desertification and escalating pollution. The danger of irreversible destruction to the environment is being increasingly recognized. Intense economic activity related to development; as well as conditions of mass poverty and deprivation, ace inextricably linked to the ecological balance of the environment. Essentially, the effective protection of the environment can only be secured through sustainable development and the adoption of stringent international legal instruments. Thus, last year's General Assembly resolutions and the Montreal Protocol on Substances that Deplete the Ozone Layer, ace indeed steps in the right direction. What is new required on this crucial issue of our common survival and common future is that we foster solidarity and partnership among nations for ensuring continued economic growth and development without compromising the well-being of our future generations.  
This year the world celebrates the fortieth anniversary of the Universal Declaration of Human Rights. The principles enshrined in this Declaration have provided the basis for subsequent international and national human rights efforts and have served as a set of guiding principles for our political and social behaviour. In this anniversary year, let us renew our commitment to ensuring recognition of the dignity and of the equal and inalienable rights of all members of the human family as the foundation of freedom, justice and peace in the world. In the same spirit, let us not slacken our efforts to eradicate the illicit trafficking in narcotics and to end the tragedy of drug abuse. Nor should we, in the face of the unprecedented numbers of refugees who, fleeing war, natural calamities and the threat of starvation, have sought shelter in neighbouring lands, allow their numbers or the extent of their needs to dissuade us from finding equitable and lasting solutions.
As we approach the beginning of a new millennium, there is a resurgent sense of hope that concrete progress is possible in resolving the most intractable global issues that have for so long defied solutions. In this regard, we should indeed pay a tribute to our esteemed Secretary-General, who through his patient and unflagging efforts has considerably brightened the prospects of bringing peace to conflict-ridden regions. But, as he himself pointedly observes in his report on the work of our Organization, the emerging world situation, with major conflicts on the way to solution, is bound to impose additional responsibilities on the Organisation - political, economic and humanitarian. If we are to meet this expectation, it is essential that the financial health of the United Nations be restored and that the process of reform and restructuring to improve its functioning, efficiency and effectiveness be matched by the consistent support, including financial support, of all the Members. Moreover, as we move into what we hope will be a more constructive phase in world developments, it will be incumbent on all Member States, large and small, to utilize the potentials of our Organization in much more rational and purposeful ways. Let us, therefore, seize this opportunity and marshal our collective resolve to strengthen out co-operation and to harmonize out actions in this multilateral forum that is so uniquely qualified to advance our shared aspirations for just peace, common security and equitable prosperity.
